DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (JP 2015170603) (which is same as US (20150255886)) hereafter Schmidt.

    PNG
    media_image1.png
    617
    777
    media_image1.png
    Greyscale
Regarding claim 1, Schmidt, discloses an electric-wire-equipped terminal 1 comprising: an electric wire 33 having a conductor 35 including a plurality of strands (figs. 3A, 3B, 3C) and an insulation coating 37 covering the conductor 35; and a terminal 1 connecting the electric wire 33; wherein the terminal 1 comprises: an insulation-coating crimp section INSCS crimping the insulation coating; a conductor crimp section CCS crimping the conductor 35, the conductor 35 exposed to the outside by removing the insulation coating 37; and an intermediate crimp section ICS disposed between the insulation-coating crimp section INSCS and the conductor crimp section CCS, crimping over the conductor 35 exposed and the insulation coating 37, and being in a state where there is no gap for water to enter inside the electric wire, wherein each of the insulation-coating crimp section INSCS, the conductor crimp section CCS, and the intermediate crimp section ICS Includes a pair of crimping pieces 21a, 2b, 23a, 23b, and 19a, 19b extending from opposed sides of the bottom wall BW, the crimping pieces being independent of each other with a space provided between adjacent crimping pieces even after the crimping pieces being crimped to the conductor, see fig. 2A. 2.
Regarding claim 2, Schmidt, discloses the intermediate crimp section ICS is in close contact with the insulation coating without a gap over the entire circumference of the insulation coating at a portion where the insulation coating is crimped (FIGS. 3A-3C), and the intermediate crimp section ICS is in close contact with the conductor 35 without a gap over the entire circumference of the conductor and without a gap between strands 35 included in the plurality of strands at the portion where the conductor is crimped.
Regarding claim 3, Schmidt, discloses all the structural limitations as discussed in claims 1 and 2. However does not discloses the method steps of manufacturing an electric-wire terminal. 
It would have been obvious to follow the steps of simultaneously performing crimping of various part of cable as claimed in claim 3 in order to properly assemble the terminal with an electric wire into the device as intended and to connect to a connector.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that, “crimp barrel 9, 11, 13 forms "a tunnel-like shape. The tunnel [being] formed by the sidewalls 19a, 19b of the conductor receiving region 9 and the sidewalls 23a, 23b of the transition region [13]". Schmidt  [0034]. Schmidt explains that this configuration that prevents the conductor 35 from being exposed to moisture at the intersection between the conductor receiving region 9 and the transition region 13. Thus, the cuts 51a and 51b in Schmidt are formed at the intersection between the conductor receiving region 9 and the transition region 13 so as to form a tunnel to reduce exposure to moisture”. Examiner respectfully disagrees as this argument is not supported by claim language.
Furthermore, the applicant argues that, “In addition, an end portion of the conductor receiving region 9 on the side connected to the transition region 13 is enlarged in diameter downward (see FIG. 2A), and a gap in the conductor 35 may exist at the end”. Examiner respectfully disagrees.
This argument is base on argument is based on guess the there is no evidence. 
Applicant also argues, “in the structure of Schmidt, there is no incentive to form the cuts 51a, 5lb deep or wide so that the sidewalls 19a, 19b of the adjacent conductor receiving region 9 and the side walls 23a, 23b of the transition region 13 are separated from each other by a space to be independent even after the conductor 35 is being crimped to the crimp barrel 9, 11, 13”. Examiner respectfully disagrees as replacing a feature with a related one does not make the resultant device inoperative.  Further, teaching an alternative is not a teaching away from the claimed invention.  See MPEP 2145 which indicates that even an inferior alternative is not necessarily a teaching away.
Furthermore, the applicant argues that, “there is a possibility that a gap exists in the wire 33 as illustrated in FIG. 3A, and there is a possibility that the state where there is no gap in the wire 33 is not sufficiently achieved inside the tunnel shaped sidewalls 23a, 23b on the conductor receiving region 9 side of the transition region 13”.  Examiner respectfully disagrees as this argument is based on guessing, no evidence. See Fig. 2A, discloses a gap there in between as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831